as

fe

”

a . Ee

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case. (Modified) oe vo we Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ _ JUDGMENT IN A CRIMINAL CASE
Vv. {For Offenses Committed On or After November 1, 1987)

Marcos Antonio Cruz-Guzman Case Number: 3:20-mj-20226

John G Cotsirilos

Defendant's Attorney

 

REGISTRATION NO. 94056298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

_] was found guilty to count(s)

 

after a plea of not guilty. . .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant-has been found not guilty on count(s) |
[11 Count(s) . . ' dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term not

vA ,
DErTIME SERVED | 0 days

 

. Et Assessment: $10 WAIVED 1 Fine: WAIVED

hed
sit

EX Court recommends USMS, Ick or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
CL] Court recommends defendant be deported/removed with relative, | charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, January 31, 2020
Date of Imposition of Sentence

mn

cle) SEZ.
Received SSS ee

DUSM . : _ HONORABLE BARRY M. KURREN
: UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | © 3:20-mj-20226

 
